 


109 HJ 62 IH: Proposing an amendment to the Constitution of the United States to require that Federal district court judges be reconfirmed every ten years by the executive and legislative authorities of the State in which they serve.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 62 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Culberson (for himself, Mr. Akin, Mrs. Jo Ann Davis of Virginia, Mr. Duncan, Ms. Foxx, Mr. Goode, Mr. Hayworth, Mr. Herger, Mr. Sam Johnson of Texas, Mr. Jones of North Carolina, Mr. Lewis of Kentucky, Mr. Marchant, Mr. McHenry, Mr. Poe, Mr. Tancredo, and Mr. Wilson of South Carolina) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to require that Federal district court judges be reconfirmed every ten years by the executive and legislative authorities of the State in which they serve. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
Each judge of a court of general original jurisdiction established under article III of this Constitution that sits in a State shall cease to hold office unless, at least once every ten years after that judge’s appointment, the legislative and executive authorities of that State, at such times and in such manner as each State shall by law provide for, approve the continuation in office of that judge.  . 
 
